Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 5-31-2022 has been entered.  Claims 1-6 and 8, were amended.  New Claims 13-20 were presented.  Claims 1-20 are pending and examined in this action. 

Claim Objections
Claim 1 is objected to because of the following informalities: “the direction” in line 20 should be “the direction towards the external cutting member.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking element extending from the locking member towards the external cutting member and an engagement element on the external cutting member, in Claim 1; a coupling structure releasably coupling the retaining member to the supporting element by rotational motion in Claim 4; a coupling member configured to releasably couple the shaving head to the main body in Claim 11; a locking element extending from the locking member towards the external cutting member and an engagement element on the external cutting member, in Claim 12; a coupling structure releasably coupling the retaining member to the supporting element by rotational motion in Claim 16; a coupling member configured to releasably couple the shaving head to the main body in Claim 19. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The locking elements were interpreted as #79a/79b, the engagement element was interpreted as #87a/b, and the coupling structure was interpreted as #45 and #47, as well as their equivalence.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the locking element .. extends from the locking member in a direction towards the external cutting member” is indefinite.  The locking element is part of the locking member.  It is unclear how it extends from itself.  The Examiner suggests the locking element … extends from a central portion of the spring member.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “wherein the locking member is … configured to engage an engagement element of the external cutting member subsequent to a disassembly and reassembly of the external cutting member from the support element, regardless of an initial rotational orientation of the external cutting member about the axis of rotation upon reassembly” is indefinite.  As best understood, locking element #79a/b in Applicant’s Fig. 3-4A-B, must be aligned with engagement elements #87a/87b of Applicant’s Figs. 3-4A-B.  As such to initial rotational orientation of the external cutting member which has the engagement element must be considered when aligning #87a with #79a.  Further “subsequent to” requires following something, i.e., coming after something in time.  As such, does disassembly and reassembly have to occur to read on the claims or is applicant claiming the underlying structure required to perform this functional limitation.  The order seems to be out of step.  After disassembly and reassembly of the external cutting member and internal cutting member from the support element, the locking element is configured to engage an engagement element.  Wouldn’t the locking element engage the engagement element during reassembly?  Further, wouldn’t’ the locking element and engagement element need to be aligned in order to mate?  Doesn’t this alignment require the external cutting member be in a particular position?  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 8, “wherein the spring member is annular” is indefinite in view of the specification and Claim 6. As best understood a spring member (71a or 71b in Applicant’s Fig. 4a – the Examiner notes that only one embodiment was disclosed) is a semi annular portion of the locking member #67.  According to Applicant’s specification at Pg. 6, ll., 10-11, “The two semi-annular spring members may be provided in an annular configuration on a side of the annular base portion.”  As such, it takes two semi-annular spring members to provide an annular configuration.  It is unclear how the spring member can be annular if the disclosure requires two spring members to be annular.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 13, “wherein the locking element .. extends from the locking member in a direction towards the external cutting member” is indefinite.  The locking element is part of the locking member.  It is unclear how it extends from itself.  The Examiner suggests the locking element … extends from a central portion of the spring member. he claims were examined as best understood.  Appropriate correction is required. 
In re Claim 13, “wherein the locking member is … configured to engage an engagement element of the external cutting member subsequent to a disassembly and reassembly of the external cutting member from the support element, regardless of an initial rotational orientation of the external cutting member about the axis of rotation upon reassembly” is indefinite.  As best understood, locking element #79a/b in Applicant’s Fig. 3-4A-B, must be aligned with engagement elements #87a/87b of Applicant’s Figs. 3-4A-B.  As such to initial rotational orientation of the external cutting member which has the engagement element must be considered when aligning #87a with #79a.  Further “subsequent to” requires following something, i.e., coming after something in time.  As such, does disassembly and reassembly have to occur to read on the claims or is applicant claiming the underlying structure required to perform this functional limitation.  The order seems to be out of step.  After disassembly and reassembly of the external cutting member and internal cutting member from the support element, the locking element is configured to engage an engagement element.  Wouldn’t the locking element engage the engagement element during reassembly?  Further, wouldn’t’ the locking element and engagement element need to be aligned in order to mate?  Doesn’t this alignment require the external cutting member be in a particular position?  The claims were examined as best understood. Appropriate correction is required. 

It is to be noted that claims 1-20 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

The closest prior art was previously cited on the prior PTO 892 forms or is cited in the attached PTO 892 Form. 

Response to Arguments
Applicant’s arguments in re the prior Drawing objections are persuasive.  As such, the prior drawing objection is withdrawn. 
Applicant agues that Wallace fails to teach the retaining structure of Applicant’s claims.  In view of the 35 USC 112B rejections, above, it is unclear what structure is being claimed by Applicant’s functional limitations and how these functional limitations define over the Wallace reference.  The claims were examined as best understood.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724